Case 2:19-cv-07940-SB-PLA Document 69 Filed 01/15/21 Page 1of1 Page ID #:1520

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: CV 19-07940 SB (PLAx) Date: January 15, 2021

 

Title: Yesenia Richmond v. Reefer Systems, Inc.

 

 

Present: The Honorable STANLEY BLUMENFELD, JR., U.S. District Judge

 

Victor Cruz N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing

Proceedings: [In Chambers]

Plaintiff is hereby ordered to show cause in writing by not later than
January 29, 2021 why this action should not be dismissed for lack of prosecution.

The court will consider the filing of the following as an appropriate response to
this Order to Show Cause, on or before the above date:

e the filing of a motion for entry of default judgment;

In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule
7-15, no oral argument of this matter will be heard unless ordered by the court.
The Order will stand submitted upon the filing of the response to the Order to
Show Cause. Failure to respond to the court's Order may result in the dismissal of
the action.

IT IS SO ORDERED.

CV-90 (12/02) CIVIL MINUTES — GENERAL Initials of Deputy Clerk VPC

1
